Citation Nr: 0206870	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for a below-the-knee amputation of 
the right leg.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a waiver of recovery of an overpayment of 
educational benefits under Chapter 35 of Title 38 of the 
United States Code in the amount of $2,262.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California and a March 2000 decision of the 
Committee on Waivers and Compromises of the San Juan, Puerto 
Rico VARO.  The case has since been transferred back to the 
Los Angeles VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's below-the-knee amputation of the right leg 
was not caused by, or worsened as a result of, negligence or 
fault on the part of VA treatment providers.

3.  There is no competent medical evidence supporting a 
causal relationship between a current left knee disorder and 
service.

4.  While there is some evidence suggesting that the 
overpayment of $2262.00 resulted from fault on the part of 
the RO, waiver of recovery of this overpayment would not 
cause undue hardship to the veteran and would result in 
unjust enrichment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151  
for a below-the-knee amputation of the right leg have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for entitlement to a waiver of recovery of 
an overpayment of educational benefits under Chapter 35 of 
Title 38 of the United States Code in the amount of $2,262.00 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records of reported medical treatment.  While 
the RO has not afforded the veteran a VA examination in 
conjunction with his claims to date, the Board has found that 
such an examination is not necessary for reasons described in 
further detail below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as he was 
informed of the need for such evidence in the Statements of 
the Case issued in May and July of 2000.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

I.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a 
below-the-knee amputation of the right leg

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2001).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2001).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2001).

In this case, the veteran has asserted that the quality of VA 
medical care that he received prior to his right lower 
extremity amputation was inadequate and was a causal factor 
leading to that amputation.

The evidence of record reflects that the veteran was first 
treated at a VA facility in November 1996 for a diagnosis of 
chronic osteomyelitis and a non-healing ulcer on the right 
hallux.  This problem was treated in December 1996, but the 
veteran was subsequently examined again in June 1997 
following a right hallux amputation.  He was also seen for 
right foot cellulitis in December 1997.  In February 1998, he 
was readmitted to a VA facility for an ulceration of the 
right forefoot and evidence of osteomyelitis by x-ray.  In 
March 1998, he underwent a transmetatarsal amputation of the 
right forefoot, and no complications were noted at that time.  
He was given a wheelchair, and limited weightbearing on the 
right foot was advised.  

However, the veteran was readmitted in the same month with 
complaints of drainage and redness around the amputation 
site.  The treating physician noted that the veteran, despite 
instructions to the contrary, had continued to walk and bear 
weight on his right lower extremity.  It was noted during the 
hospitalization that the veteran's "risky behavior" was 
causing dehiscence and a secondary infection of his right 
foot, but he continued to walk on the foot.  As a result, in 
April 1998, the veteran underwent a right below-the-knee 
amputation.  Hospital reports from May and June of 1998 do 
not indicate any post-surgical complications.  

The Board has reviewed the evidence noted above, but this 
evidence provides no indication that the VA treatment that 
the veteran received in any way caused the condition leading 
to the below-the-knee amputation.  There is also no 
indication that such treatment has in any way aggravated his 
condition.  The Board is aware that the veteran has not been 
examined for the express purpose of determining these 
questions of etiology, but 38 U.S.C.A. § 5103A(d) (West Supp. 
2001) indicates that such an examination is required to 
comply with the VA's statutory duty to assist only when such 
an examination is "necessary to make a decision on the 
claim."  Here, where there is no medical evidence whatsoever 
linking the veteran's current disability with negligence or 
fault on the part of VA treatment providers, such an 
examination is not "necessary."

Indeed, the only evidence of record in support of the 
veteran's claim is his own lay opinion, described above.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran's below-the-knee 
amputation of the right leg was caused by, or worsened as a 
result of, negligence or fault on the part of VA treatment 
providers.  Therefore, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) for this disability must be denied.  In reaching this 
conclusion, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

II.  Entitlement to service connection for a left knee 
disorder

As a preliminary matter, the Board observes that the veteran 
initially claimed service connection for a left knee disorder 
as secondary to his right lower extremity disorder.  However, 
as indicated above, his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for his 
right lower extremity disorder has been denied.  As such, the 
Board will only consider service connection for the left knee 
disorder on a direct service connection basis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

As the veteran's DD Form 214 indicates that he is a recipient 
of the Purple Heart Medal, the Board would point out that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2001).  The Board notes, however, that the 
veteran has not in any way alleged a specific in-service 
incident leading to his current left knee disability; in 
other words, he has presented no lay evidence of incurrence 
or aggravation of that disability in service.

In this case, the Board notes that the veteran was first 
treated for bilateral peripheral neuropathy of the feet in 
October 1986; this record, however, does not indicate 
involvement of the left knee.  A magnetic resonance imaging 
study (MRI) from October 1999 revealed findings consistent 
with a bone marrow contusion at the left patella, with an 
increased signal of the patellar tendon at the patellar 
insertion, possibly from edema and inflammation; and medial 
meniscal degeneration and findings in favor of an oblique 
tear of the posterior horn of the medial meniscus.  A June 
2000 letter from a private doctor indicates that a December 
1999 examination revealed several right foot disabilities, 
but there was no indication of left knee involvement.  None 
of these records contain information as to the possible 
etiology of a current left knee disorder.

Overall, there is no competent medical evidence supporting 
the veteran's claim of entitlement to service connection for 
a left knee disorder, and his lay contentions lack any 
probative value because he has not been shown to possess the 
medical expertise needed to render a competent opinion as to 
medical causation.  See Routen v. Brown, 10 Vet. App. at 186.  
Moreover, there is no basis for further development, 
including a VA examination, because the complete lack of 
medical evidence supporting the veteran's claim reflects that 
such an examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  Therefore, the preponderance 
of the evidence is against the veteran's claim, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.

III.  Waiver of recovery of an overpayment

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963(a), 1.965(b) (2001).  In other words, any 
indication that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) (2001) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2001).

In this case, the Los Angeles VARO received a request from 
the veteran in May 1998 to extend child dependency for his 
son to June 1998, the date of high school graduation.  By a 
second request in May 1998, the veteran established his son's 
dependency as a schoolchild in college from August 1998 to 
the expected graduation date of June 2000.  In an August 1998 
decision, the Los Angeles VARO awarded additional benefits 
for the period from May 1, 1998 to July 1, 2000.  In February 
1999, the veteran requested that the RO stop paying Chapter 
35 benefits for his son.  In August 1999, the son's 
dependency was removed from the veteran's award as of August 
17, 1998, creating the overpayment at issue.  The veteran's 
request for waiver was received in October 1999, and the 
appeal ensued.

In March 2000, the veteran submitted a financial status 
report.  His total monthly income was calculated as $3398.00.  
His monthly expenses were calculated as $2351.80, including 
$300.00 per month for entertainment.  His net monthly income 
was therefore calculated as $1046.20.

In this case, it is evident from the veteran's statements, 
notably his July 2000 Substantive Appeal, that he is not 
contesting the validity of the debt in question.  Rather, his 
appeal is concerned with the question of the equities 
involved in repaying the debt.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Specifically, the veteran has 
alleged that the problem arises from the fact that he 
notified the RO of his son's change in status in February 
1999, but no corresponding decision was issued until August 
1999.  

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  There is no indication from either the March 
2000 decision nor the May 2000 Statement of the Case that the 
RO has found these factors to be present in this case, and 
the Board similarly finds that waiver should not be precluded 
solely on the basis of such factors.

The Board has also assessed the equitable considerations of 
this case.  The veteran has focused his allegations on the 
significant delay between his February 1999 letter and the 
August 1999 RO adjustment to his payments.  

As such, the Board has considered the question of whether the 
six month delay that occurred in this case's processing 
constitutes "administrative error."  The Board notes that, 
in terms of the question of fault on the part of the VA, 
regulations hold that when an erroneous award is based solely 
on administrative error or error in judgment, the effective 
date of the reduction of the award is the date of the last 
payment.  38 C.F.R. § 3.500(b)(2) (2001).  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Furthermore, neither the veteran's actions nor 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.500(b)(1) (2001).  

In this case, however, the veteran was fully aware that he 
was continuing to receive payments to which he was not 
entitled.  Therefore, 38 C.F.R. § 3.500(b) does not 
constitute a basis upon which waiver of recovery of the 
overpayment at issue may be predicated.  

Moreover, any detriment to the veteran resulting from the six 
month delay must be measured against the unjust enrichment 
that he would receive if a waiver of recovery of the 
overpayment was granted.  At present, the veteran's net 
monthly income exceeds $1000, and his listed monthly expenses 
include $300 of "entertainment" expenses.  Given the 
veteran's present financial status, he would be unjustly 
enriched if waiver of recovery of the overpayment was 
granted.  Moreover, it does not appear that he has relied to 
his detriment on the overpayment, and recovery of the 
overpayment would not result in undue hardship.  As such, 
recovery of the overpayment also would not nullify the 
objective underlying the payment of monetary benefits.

In summary, the Board is aware that the RO did not respond to 
the veteran's February 1999 letter in a particularly timely 
fashion, but any possible fault on the part of the RO is 
substantially offset by the fact that the veteran would not 
suffer undue hardship as a result of recovery of the 
overpayment and would be unjustly enriched if such recovery 
was waived.  Therefore, the preponderance of the evidence is 
against the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of educational benefits under 
Chapter 35 of Title 38 of the United States Code in the 
amount of $2,262.00, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001) for a below-the-knee 
amputation of the right leg is denied.

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to a waiver of recovery of an 
overpayment of educational benefits under Chapter 35 of Title 
38 of the United States Code in the amount of $2,262.00 is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

